ORDER

LINN, Circuit Judge.
Organon USA Inc. et al. petition for a writ of mandamus to direct the United *397States District Court for the District of New Jersey to vacate the December 4, 2002 order of the magistrate judge requiring Organon to produce allegedly privileged documents containing communications with Dutch and European patent agents. Mylan Pharmaceuticals Inc. and Alphapharm Pty. Ltd. oppose. Organon moves for leave to file a reply, with reply attached. Koninklijke Philips Electronics N.V. and the Dutch Bar of Patent Attorneys move for leave to file briefs amicus curiae. Organon now informs the court that the district court vacated the December 4, 2002 order, “which is the subject of the Petition.”
Because the order Organon sought to have vacated through issuance of a writ of mandamus has been vacated by the district court, the petition is moot.
Accordingly,
IT IS ORDERED THAT:
(1) Organon’s motion for leave to file a reply is granted.
(2) The petition is moot.
(3) Koninklijke’s and the Dutch Bar of Patent Attorney’s motions for leave to file briefs amicus curiae are moot.